Title: Abigail Adams to John Adams, 11 May 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy April [May] 11 1794
          
          This day has been our May meeting and without clubs or even Drunkeness, tho we have little purity to boast of in that respect, our Election has been calmly carried, & your Brother chosen. it seems the Name is in high estimation, as the Prophet Samll. find himself not only first but second, being Elected by the people both Govenour & Liut Govenour which I believe is the first instance of the kind in this State. the Land I wrote you about was this day sold for more than a hundred pounds as your Brother informs me, and concequently I was out bidden. Dr Phips purchased it, as your Brother Supposes with an intention of Building upon it. the Town have agreed to sell the front seats in the Meeting House for pews—and your Brother has told them that they shall have that in which we sit, for the use of the Aged, at what it will fetch and he means to purchase for you one of the others. I tell him I chuse that upon the right hand. I suppose they will be high, as that of old captain Beals was sold a few weeks ago at 40 pounds— Captain Beal will purchase one of them I presume—
          Dr Bracket of this Town lies dead. he was getting into practise & was much esteemed. mr Howard who mareid your Aunt Dyed last

Saturday. Your Mother I think is better than she was a week ago. we are extreemly dry here, quite as much so as the last spring. we have but little News. if as tis reported Robertspear is absconded from Paris—some important change will take place in their affairs. he may however have a hydra Head I see by the N york papers that the Gullotine has been advertized to be seen there. I think it should be as “advertized in England, Here is to be seen the Goulotine of the French—and the Wild Beasts”
          I begin to expect your return, and one week of expectation will appear longer than a Month when I know you fixt. I am Sorry that the dry weather will give to my labours so unfavourable an appearence
          present me kindly to all inquiring Friends and, as ever I am wholy / Yours
          
            A Adams
          
        